DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending. This office action is in response to a request for continued examination and amendments filed on 16 February 2021. Claims 1, 8, and 15 have been amended as per Applicant’s amendment filed 16 February 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a system, method, and non-transitory computer-readable storage medium comprising instructions executed by a processing device to provide recovered data but fails to teach the combination including the limitations of:
(Claim(s) 1) “adjust a program verify voltage associated with a set of data stored at a first memory cell of the memory component to cause a first error rate of at least one data of the set of data to exceed a second error rate of the set of data; determine that the at least one data of a set of 
Claims 8 and 15 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-7, 9-14, and 16-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0047-0048, Figs. 4A, 4B] of Applicant’s specification.
The prior art made of record, Kim (US 20180018233 A1), Cai (Cai, Yu, et al. "Errors in flash-memory-based solid-state drives: Analysis, mitigation, and recovery." arXiv preprint arXiv:1711.11427 (2017). Included in IDS dated 01 August 2019), and Kathawala (US 20170148525 A1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 16 February 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132